SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 Commission File Number 1-07908 ADAMS RESOURCES & ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 74-1753147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 South Briar Hollow Lane Suite 100, Houston, Texas77027 (Address of principal executive office & Zip Code) Registrant's telephone number, including area code (713) 881-3600 Indicate bycheck markwhether theregistrant (1)has filedall reportsrequired to be filedby Section 13 or15 (d) of the Securities Exchange Act of 1934 during thepreceding 12months (or for such shorter periodthat the registrantwas required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of ‟large accelerated filer”, ‟accelerated filer” and ‟smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESoNOx A total of 4,217,596 shares of Common Stock were outstanding at May 1, 2016. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, REVENUES: Marketing $ $ Transportation Oil and natural gas COSTS AND EXPENSES: Marketing Transportation Oil and natural gas General and administrative Depreciation, depletion and amortization Operating earnings Other income (expense): Interest income 78 Interest expense - (4 ) Earnings before income taxes and equity investments Income tax (provision) ) ) Earnings before equity investments Earnings (loss) from equity investments, net of tax benefit of $67 and zero, respectively ) - Net earnings $ $ EARNINGS PER SHARE: Basic and diluted net earnings per common share $ $ DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these financial statements. 2 ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $200 and $206, respectively Inventory Fair value contracts 20 - Income tax receivable Prepayments Total current assets Property and Equipment Marketing Transportation Oil and gas (successful efforts method) Other Less – Accumulated depreciation, depletion and amortization ) ) Other Assets: Investments - Cash deposits and other $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accounts payable – related party 69 40 Fair value contracts Accrued and other liabilities Total current liabilities Other Liabilities: Asset retirement obligations Deferred taxes and other liabilities Commitments and Contingencies (Note 5) Shareholders’ Equity: Preferred stock - $1.00 par value, 960,000 shares authorized, none outstanding - - Common stock - $.10 par value, 7,500,000 shares authorized, 4,217,596 shares outstanding Contributed capital Retained earnings Total shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, CASH PROVIDED BY OPERATIONS: Net earnings $ $ Adjustments to reconcile net earnings to net cash from operating activities - Depreciation, depletion and amortization Property sales (gains) ) ) Dry hole costs incurred - 34 Impairment of oil and natural gas properties 29 Deferred income taxes ) ) Net change in fair value contracts 39 Equity investment (earnings) losses - Decrease (increase) in accounts receivable ) Decrease (increase) in inventories ) ) Decrease (increase) in income tax receivable Decrease (increase) in prepayments Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued liabilities Other changes, net 47 (8 ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Property and equipment additions ) ) Proceeds from property sales Investments ) - Insurance and state collateral (deposits) refunds (2
